890 F.2d 1143
DIRECTOR, OFFICE OF WORKER'S COMPENSATION PROGRAMS, UNITEDSTATES DEPARTMENT OF LABOR, Petitioner,v.Robert L. HAMILTON, Crowder Construction and Aetna Casualtyand Surety Company, Respondents.
No. 89-8391

Non-Argument Calendar.
United States Court of Appeals,Eleventh Circuit.
Dec. 18, 1989.
Nathaniel I. Spiller, U.S. Dept. of Labor, Allen H. Feldman, Charles I. Hadden, Washington, D.C., for petitioner.
Ralph Lorberbaum, Ashman & Zipperer, Savannah, Ga., for respondents.
On Petition for Review of an Order of the Benefits Review Board.
Before TJOFLAT, Chief Judge, and KRAVITCH and ANDERSON, Circuit Judges.
PER CURIAM:


1
The decision in this case is governed by binding precedent of the former Fifth Circuit:  Holliday v. Todd Shipyards Corp., 654 F.2d 415 (5th Cir. Unit A 1981).*   The Director, in his brief, acknowledges such, and, further, that we must affirm the decision of the Benefits Review Board unless this court, sitting en banc, overrules Holliday.    The Board's decision is affirmed, without prejudice to the Director's right to petition the court for rehearing en banc.


2
AFFIRMED.



*
 In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir.1981) (en banc), this court adopted as binding precedent all decisions of the former Fifth Circuit handed down prior to October 1, 1981